SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 August 12, 2013 Date of report (Date of earliest event reported) BIOLIFE SOLUTIONS, INC. (Exact Name of Registrant as Specified in Charter) Delaware 0-18710 94-3076866 (State or Other Juris- (Commission File No.) (IRS Employer diction of Incorporation) Identification No.) 3303 Monte Villa Parkway, Bothell, WA 98021 (Address of principal executive offices, including zip code) (425) 402-1400 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02.RESULTS OF OPERATIONS AND FINANCIAL CONDITION On August 12, 2013, BioLife Solutions, Inc. (the “Company”) issued a press release announcing the financial results of the Company for the second quarter ended June 30, 2013. A copy of the press release is furnished as Exhibit 99.1 to this current report on Form 8-K. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits Exhibit # Description Press release dated August 12, 2013. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BIOLIFE SOLUTIONS, INC. Date:August 12, 2013 By: /s/DAPHNE TAYLOR Daphne Taylor Chief Financial Officer 3
